 SERVICE & MAINTENANCE EMPLOYEES UNION, NO. 399431No. 24-RC-1288, mentioned above. In that motion he respectfully re-quested that the name "Insular Labor's Association Local 1280, Inter-national Union of Electrical, Radio and Machine Workers, AFL-CIO" 4 be substituted for the name "Waldelmiro Arroyo." The Board,on February 21, 1962, issued an order granting the motion to amendthe certification for the reasons stated therein.In view of the foregoing, and especially in view of the fact thatRespondent has negotiated and granted union-security and dues check-off provisions to Local 1280 (now the certified bargaining representa-tive), the Board hereby finds that it will not effectuate the policies ofthe Act to decide the issues raised in the complaint.Accordingly,the complaint herein shall be dismissed.CONCLUSIONS OF LAW1.Puerto Rican American Sugar Refinery,Inc., is engaged in com-merce within the meaningof the Act.2. It will not effectuate the policiesof the Actto decide the issuesraised in the complaint.[The Board dismissed the complaint.]4Hereinafter called Local 1280.Service and Maintenance Employees Union,Local399,AFL-CIOandThe William J. Burns InternationalDetective Agency,Inc.Case No. 21-CC-392.March 21, 1962DECISION AND ORDEROn May 3,1961, Trial Examiner Martin S. Bennett issued his Inter-mediate Report herein, finding that the Respondent had engaged inunfair labor practices and recommending that it cease and desist there-from and take affirmative action, as set forth in the Intermediate Re-port attached hereto.Thereafter the Respondent, the General Coun-sel, and the Charging Party filed exceptions and supporting briefs.The Board has reviewed the rulings of the Trial Examiner andfinds no prejudicial error.The rulings are affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs, andthe entire record in this case,' and adopts the findings, conclusions, andrecommendations of the Trial Examiner with the followingmodifications :The pertinent facts, more fully set forth in the Intermediate Report,follow.IRespondent's request for oral argument is denied as the record,the exceptions,and thebriefs adequately present the issues and the positions of the parties.136 NLRB No. 34. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDExhibits sponsored and conducted an annual trade show for manu-facturers of office equipment and machinery at the Los Angeles SportsArena on November 1 through 4, 1960. It made contracts with vari-ous organizations to provide decorating, furniture, trash removal,food concessions, etc. It also made a contract with Burns to provideguard service, including ticket taking and firedoor watching.Burnsdid not employ Respondent's members in any capacity.At this timethe Arena Commission had a contract with Respondent Union where-by the Commission agreed to use only contractors who employed mem-bers of Respondent when the Commission was putting on its ownshows.When the shows were staged by lessees the Commission sug-gested to the lessees that they employ firms contracting with Respond-ent and set a form letter to all contracting lessees naming such firms.When Respondent learned that Burns was to provide guard servicesit protested to both Exhibits and the Commission against contractingwith a firm which did not employ Respondent's members. This protestwas confined to the failure by Burns to employ Respondent's membersas ushers,' ticket takers, and firedoor watchers since Respondent didnot accept guards into membership.When Respondent's protests proved unavailing (the Commissionstated it could not control, it could only suggest, what firms Exhibitswould employ and Exhibits stated it could not breach its lawful con-tract with Burns), Respondent took action.For the 4 days of theshow, members of Respondent in groups varying in size from 20 to 70(estimated) marched in an elliptical path immediately in front of themain entrance to the arena. (No other entrance was provided for theentrance or exit of patrons of the show, who were admitted by invita-tion only.)No members marched in front of the delivery entrance,the only other entrance to the area which remained open. It is ad-mitted that the employees of the 62 exhibiting companies, the jani-torial employees, the employees of concessionaires, etc., all used themain entrance. (The number of such employees was estimated at4,000.)Respondent's members who marched before the main entrance car-ried no placards and wore no armbands and the purpose of theiraction was made known only by the handbills which some, but not all,of the marchers distributed, all of which were alike.No oral appealswere addressed to any employees of firms doing business at the show,no employees were barred from entrance, and no employees refusedto enter or failed to enter because of the marching members.Themarching line of Respondent's members passed within 10 feet of themain door and some of the invitees attending the show had to pressthrough the line, although no attempt was made forcibly to preventpassage to gain admittance.The activity of the marchers and their2 No ushers were used at the show. SERVICE & MAINTENANCE EMPLOYEES UNION, NO. 399433numbers decreased after the first 2 days and was not at full strengthfor any entire day.No "incidents" arrose and no police action wastaken.In support of its position that it was truthfully advising the publicthat it had a dispute with Burns over the issue of the substandardwages paid by Burns, Respondent's research director, Joseph Need-ham, and its business agent, Max Richardson, testified that Respond-ent never sought strike sanction from the Building Trades Council orTeamsters and that no representative of any labor organization wasadvised that a strike would take place at the arena.' (This testimonyis not referred to by the Trial Examiner in his report.)William Nicholas, general manager of the Arena, testified thatLuther Daniels, executive vice president of Respondent Union, toldhis that if Burns' guards were used at the office equipment show "weare going to have to put a line around the building."Rudolph Lang,exposition manager for Exhibits, testified that Business Agent MaxRichardson of Respondent told him, when Richardson was seeking tohave Lang use a firm employing Respondent's members instead ofBurns' at the show, that "we do want you to take a stand on this be-cause,afterall,it'syour show and you have to take theconsequences. . . . " 41.The patrolling as picketingNeither lexicons, the legislative history of the Act, nor prior deci-sions resolve the issue posed by the manner of distributing handbillsemployed by the Union in this case.Neither does the statutorylanguage provide sure guidance.The pertinent language of the second, the so-called publicity, pro-viso to Section 8(b) (4) reads:Provided further,That for the purposes of paragraph (4) only,nothing contained in such paragraph shall be construed to pro-hibit publicity,other than picketing,for the purpose of truthfullyadvising the public, including consumers and members of a labororganization, that a product or products are produced by an em-Jack Pattie,business representative of Local 831,Sign Painters,and representativeof the Building Trades Council,testified that his union represented employees at the arena,that he had a conversation with Richardson prior to the opening of the office show, thatRichardson told him he was not asking for a strike sanction,and that Pattie's mencould continue workingPattie advised his steward that Respondent would handbill thearena but the men should continue to work Irving Ginsberg,owner of Olympia Buildingand Maintenance Company which employed Respondent'smembers and which performedthe janitorial services for the arena,testified that he was told by Respondent's VicePresident Daniels that Respondent was going to handbill the show but that his(Ginsberg's)men should keep working.Jack Card,manager of food and drink concessions at the arena,testified that some of his employees asked him about working the office show and that hetold them to keep working and they did.IThe Trial Examiner found that Respondent's described patrolling was picketing forobjectives proscribed by Section 8(b) (4) (B)of the Act. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer with whom the labor organization has a primary disputeand are distributed by another employer, as long as such pub-licity does not have an effect of inducing any individual employedby any person other than the primary employer in the course ofhis employment to refuse to pick up, deliver, or transport anygoods, or not to perform any services, at the establishment ofthe employer in such distribution. [Emphasis supplied.]As to definitions of picketing, the "Glossary of Current IndustrialRelations Terms" issued by the Bureau of Labor Statistics (BLS)contains the following definition :PICKETING.Patrolling near employer's place of business by union membersto publicize the existence of a labor dispute, persuade workers tojoin the work stoppage, and discourage customers from buyingor using employer's goods or services.The "Dictionary of Labor Law Terms" published by CommerceClearing House (CCH) has the following definitions:PicketOne who patrols a place of business to publicize the existence ofa labor dispute, a union's desire to represent the employees, or thefact of non-union working conditions.Picketing is defined in the same dictionary as "Patrolling byPickets."This dictionary distinguishes between publicity picketingand signal picketing as follows:Publicity picketingis intended to indicate to the public theexistence of a labor dispute. It has been distinguished by theU.S. Supreme Court fromsignal picketing,the intent of whichis to persuade other union members to leave their work or torefuse to enter the premises.Black's Law Dictionary provides the following definition :PICKETING, by members of a trade union on strike, consists inposting members at all approaches to the works struck against,for the purpose of observing and reporting the workmen goingto or from the works, and of using such influence as may be in theirpower to prevent the workmen from accepting work there.Webster's International Dictionary defines "picket" as :To post watchers at the approaches to (a place of employmentaffected by a strike) in order to ascertain those who work thereand persuade them, or otherwise influence them, to give up thework. SERVICE & MAINTENANCE EMPLOYEES UNION, NO. 399435It appears that the patrolling herein constituted picketing withinthe BLS test if that definition is applied in the disjunctive and that itmet the definition of "publicity picketing" in CCH. It did not meeteither Black's or Webster's definition.We cannot assume, however,that the Congress, in drawing a line so exceedingly fine between formsof disseminating publicity, had dictionary definitions in mind; nor,if we did, could we assume which definition it was.Nor do the courts provide the answer. InThornhill v. State ofAlabama,310 U.S. 88, the Supreme Court, at page 101, cites fromHellerstein,Picketing Legislation and the Courts,as follows :A picketer may: (1) Merely observe workers or customers. (2)Communicate information, e.g., that a strike is in progress, mak-ing either true, untrue or libelous statements. (3) Persuade em-ployees or customers not to engage in relations with the employer:(a) through the use of banners, without speaking, carrying true,untrue or libelous legends; (b) by speaking, (i) in a calm, dis-passionate manner, (ii) in a heated, hostile manner, (iii) usingabusive epithets and profanity, (iv) yelling loudly, (v) by per-sisting in making arguments when employees or customers refuseto listen; (c) by offering money or similar inducements to strikebreakers. (4) Threaten employees or customers: (a) by the merepresence of the picketer; the presence may be a threat of, (i)physical violence, (ii) social ostracism, being branded in the com-munity as a "scab," (iii) a trade or employees' boycott, i.e., pre-venting workers from securing employment and refusing to tradewith customers, (iv) threatening injury to property; (b) byverbal threats. (5) Assaults and use of violence. (6) Destruc-tion of property. (7) Blocking of entrances and interferencewith traffic.The picketer may engage in a combination of any of the typesof conduct enumerated above. The picketing may be carried onsingly or in groups; it may be directed to employees alone or tocustomers alone or to both. It may involve persons who have con-tracts with the employer or those who have not or both.For the myriad of conflicting and inconsistent definitions which thecourts have applied see "Words and Phrases," volume 32-A, page 68.As to the legislative history, the most extensive statement withrespect to the proviso 5 is contained in the brief remarks of SenatorKennedy, reporting on the conference committee bill, LegislativeHistory, volume II, page 1432:s The proviso was not contained in either the Landrum-Griffin orKennedy-Ervin billsas originally drafted so it wasnot subject to the debates.641795-63-vol. 136-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder the Landrum-Griffin bill it would have been impossiblefor a union to inform the customers of a secondary employerthat the employer or store was selling goods which were madeunder racket or sweatshop conditions, or in a plant where aneconomic strike was in progress.We were not able to persuadethe House conferees to permit picketing in front of that second-ary shop, but we were able to persuade them to agree that theunion shall be free to conduct informational activity short ofpicketing.In other words, the union can hand out handbills atthe shop, can place advertisements in the newspapers, can makeannouncements over the radio, and carry on all publicity shortof having ambulatory picketing in front of a secondary site.The difficulty in thiscase stemsfrom the same fact which theSupremeCourt lamented in theThornhillcase,supra,that "the vaguecontoursof the term `picket' are nowhere delineated" in the statute.To give the word "picketing" its full scope would nullify the pro-viso yet the limitations which the Congress must have intended to'imposeto avoid nullification are not suggested.2.ConclusionsThe record establishes that Respondent's patrolling made access tothe arena moredifficult than if the traditionalmeansof handbillinghad been employed, and it also is clear that the dissemination ofpublicity did not require the tactics utilized by Respondent.We findthat the impedingof accesswhich resulted from the number ofmarchersemployed and the close formation of their patrol entailedsome elementof physical restraintuponthe patrons.Although therewas noshowing that the marchers physically repelled or refused topermit patronsto enter the premises, we are satisfied and find that thepatrol activities constituted a harassment and a restraint upon thoseattending or seeking to attend the exhibition.That such physicalrestraintand harassment must have been intended may be inferredfrom the number of marchersengaged inpatrolling (far more thanrequired for handbilling or publicity purposes) ; the fact that a num-ber of the marchers did not carry handbills; the ambulatory char-acter of the dissemination, awkward for the purpose of handbillingand serving no purpose other than to suggest a conventional picketline; the closeness of the formation which required those desiring toenter the arena "to physically make their way through those paradingin line" to gain entrance ; and the establishment of the line of marchso close to the arena entrance as to indicate a clear threat of physicalrestraint upon those desiring to enter.Although there were no paidadmissions nor was the general public admitted, the attendance of thebusiness public was solicited.Invitations were distributed to ex- SERVICE & MAINTENANCE EMPLOYEES UNION, NO. 399437hibitors who in turn passed them along to customers.Hence, it isreadily apparent that all those seeking admittance were potentialbuyers or customers of the products the exhibitors were displaying.From the fact that a number of invited customers mistook the line ofmarchers for the line leading to the admissions entrance, we conclude,contrary to our dissenting colleague, Chairman McCulloch, that thenumber of marchers were in such numbers so that the entrance wasobscured and thereby access to the arena made difficult.Whether or not the conduct under consideration is held to con-stitute picketing, as Members Rodgers and Leedom would find, it isthe majority opinion that the conduct herein overstepped the boundsof propriety and went beyond persuasion so that it became coerciveto a very substantial degree.'We are convinced that such conductdoes not constitute publicity "for the purpose of truthfully advisingthe public . . ." and that Congress did not intend to encompass suchconduct within the immunizing proviso.Accordingly, we find thatthe purpose and intended impact of the above-described conduct wasto "threaten, coerce, or restrain" Exhibits, a person engaged in com-merce, with an object of forcing or requiring Exhibits to cease doingbusiness with Burns in violation of Section 8(b) (4) (ii) (B) of theAct.'We do not agree with the Trial Examiner, however, that Respond-ent also violated Section 8(b) (4) (i) (B) of the Act. Thus the recordshows that Respondent effectively took steps to neutralize such impliedinducement and encouragement of employees as the aforementionedpatrolling might suggest'These steps include the failure to seekstrike sanctions from the Building Trades Council, notice to thePainters' representative that his men could work, and notice to theOlympia Building and Maintenance Company (which employed Re-spondent's members) that its employees were free to work the show.By this conduct Respondent not only negated any intent to cause awork stoppage but it made this known to its members and to otherunions, and the record shows that all employees did carry out theirassigned functions.We are unwilling to hold, absent any contraryevidence in these circumstances, that the mentioned notice and therefusal to seek strike sanctions were a subterfuge and a fraud.Weaccordingly conclude that Respondent has not violated Section0 Great WesternBroadcasting Corporation,at at v.National A8sociation of BroadcastTechnicians,Sacramento Lo. 55, et al., 44 L C par. 50,434-December 8, 1961, Cal. Sup. CtSacramento County."In arriving at this findingwe have considered the totality of events, but in view ofthis findingand Order herein, find it unnecessary to determine whetherDaniel's andRichardson's statements,supra,independently violated Section 8(b) (4) (ii) (B).Thosestatements are subject to interpretation whether or not it picket line was intended but aresufficiently clear to include the conduct found herein to exceed the permissiblelimits.sWe also note that the Respondent did not patrol the delivery entrance to the arena,the place where picketing of employees, in general, is most effectne 438DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(b) (4) (i) (B).We adopt the comments contained in part one ofChairman McCulloch's dissent wherein he concurs in this holding.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Service and Main-tenance Employees Union, Local 399, AFL-CIO, its officers, agents,representatives, successors, and assigns, shall:1.Cease and desist from threatening, coercing, or restraining OfficeEquipment Manufacturers Exhibits, Inc., or any other person engagedin commerce, or in an industry affecting commerce, where an objectthereof is to force or require the above-named person to cease doingbusiness with The William J. Burns International Detective Agency,Inc.2.Take the following affirmative action the Board finds will effectu-ate the policies of the Act :(a)Post at its office in Los Angeles, California, copies of the noticeattached hereto marked "Appendix."'Copies of said notice, to befurnished by the Regional Director for the Twenty-first Region, shall,after being duly signed by Respondent's representative, be posted bythe Respondent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to its employees are customarily postedReasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges that the Respondent has violated theAct otherwise than as found herein.CHAIRMANMCCULLOCH,dissenting :I would dismiss the complaint in its entirety.The issue here is whether the conduct in which Respondent engagedin connection with the annual trade show at the Los Angeles SportsArena on November 1 through 4, 1960, violated Section 8(b) (4) (i)and (ii) (B) of the Act. That section, so far as here relevant, makesit an unfair labor practice for a labor organization or its agents---(i)to engage in, or to induce or encourage any individualemployed by any person engaged in commerce or in an industry9In the eventthat this Order is enforced by a decree of a United States Court ofAppeals,there shall be substitutedfor the words "Pursuant to a Decision and Order" the-words "Pursuant to a Decreeof the United States Court of Appeals,Enforcing an Order." SERVICE & MAINTENANCE EMPLOYEES UNION, NO. 399439affecting commerce to engage in, a strike or a refusal in the courseof his employment . . . to perform any services; or (ii) to threat-en, coerce, or restrain any person engaged in commerce or in anindustry affecting commerce where in either case an object thereofis:(B) forcing or requiring any person . . . to cease doingbusiness with any other person, ... .In order to establish a violation of Section 8 (b) (4) (i) (B) of the Act,therefore, it is necessary to establish, preliminarily, that the labororganization induced or encouraged employed individuals to strikeor to refuse to perform services.The parallel preliminary require-ment under Section 8(b) (4) (ii) (B) is that the labor organizationthreatened, coerced, or restrained a person engaged in commerce or inan industry affecting commerce. In both instances, however, the stat-ute imposes an additional element of proof in order to establish aviolation, namely, that an object of the inducement or encouragementon the one hand, or of the coercion and restraint on the other, be tobring about a disruption of a business relationship.1.I am in accord with my colleagues of the majority insofar as theyhold that "the patrolling" did not induce or encourage employees tostrike or to refuse to perform services within the meaning of Section8(b) (4) (i) (B) of the Act.The fact is that, notwithstanding theactivities of the Respondent, the approximately 4,000 individualsemployed at the trade show continued to work without interruptions.Moreover, there was no interference with deliveries. I am fully cogni-zant of the doctrine, appropriately noted in the separate opinion ofmy colleague, Member Rodgers, that the test of inducement or en-couragement does not turn on success or failure in that regard.Onthe other hand, the absence of any interruption to employment ordeliveries does afford warrant for a more careful scrutiny of thenature of the conduct alleged to constitute such inducement orencouragement.In the instant case it appears that the marchers carried no arm-bands, picket signs, or other written material urging employees notto enter the premises or not to perform services therein.No oralappeals were addressed to employees of secondary employers not toenter the premises or not to perform services.Respondent's ownmembers worked at the premises while the show was in progress andwhile the patrolling was taking place.No patrolling whatever tookplace at the delivery entrance to the show.No strike sanctions fromother labor organizations were sought or put into effect; indeedthe evidence tends to demonstrate quite the contrary.Finally, thehandbills which were disseminated are devoid of any suggestion that 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees refrain from entering the premises or refrain from per-form any services.Under these circumstances I concur unreservedlyin the conclusion of the majority that a finding of inducement orencouragement to strike or to refuse to perform services is not war-ranted here. It follows that even without regard to the existence ornonexistence of a forbidden "object" within the meaning of the statu-tory proscription, a finding of a Section 8(b) (4) (i) (B) violationcannot, in my view, be sustained on this record.'°2.All my colleagues are in agreement, however, that there was"coercion and restraint" here within the meaning of Section8(b) (4) (ii) (B) of the Act. In sum, they agree that the activities ofRespondent "made access to the arena more difficult than if traditionalmethods of handbilling had been employed"; that the "impeding ofaccess . . . entailed some element of physical restraint upon the pa-trons"; and that the "impact of such conduct was to `threaten, coerce,or restrain' within the purview of Section 8(b) (4) (ii) (B) of theAct."My colleagues do not make clear in precisely what sense the imped-ing of access constituted the threat, coercion, or restraint condemnedby Section 8(b) (4) (ii) (B). Surely, it need not here be stressed thatthe addition of the Section 8(b) (4) (ii) language by the 1959 amend-ments was designed to plug a specific loophole in the Taft-HartleyAct, more particularly, the situation where a union threatens, coerces,or restrains an employer to cease doing business with another em-ployer.The facts in the instant case hardly seem to fall in that cate-gory.Conceding that the patrolling in the instant case made accessto the arena somewhat more difficult and that the impeding of accessentailed "some element of physical restraint"upon the patrons, Iwould question whether this circumstance would in and of itself betranslated into coercion or restraintupon a person engaged in com-merce or in an industry affecting commerce(i.e., an employer.)Thesituation here, for example is totally different from the situation in10Member Rodgers in his separate opinion does not share the reluctance of the majorityto characterize the patrolling activities herein as picketingI am not prepared,however,to embrace the assumption,which might be regarded as implicit in my colleagues' dis-cussion of the issue here, that even a traditional picket line which avowedly induces orencourages employees would make Respondent,without more,guilty of an unfair laborpractice.Such an assumption would entail grave constitutional problemsFor picketing,in part at least,is a form of communication and, as such,is admittedly designed to induce,encourage, and persuadeIt is this aspect of picketing which invokes the protection ofthe ConstitutionTo be sure,insofar as picketing is directed toward an unlawful objec-tive-as for example in the statutory provisions here under consideration-or an objectiveproscribed by a paramount public policy,picketing may, of course,be abridged or forbiddenwithout running afoul of the first amendmentThe scope of the immunity accordedpicketing,as suggested by cases likeThornhill V. Alabama,310 U.S. 88, has been sub-stantially circumscribed by later decisions but the relatively recent decision of the SupremeCourt inChauffeurs,Teamsters and Helpers Local No.795 v.Newell, d/b/a EldoradoDairy,356 U S. 341, refutes any notion that a blanket proscription against all picketingby a labor organization is tenable.See also the opinion of Judge SkellyWrightinJohn F.LeBus, Beg Dir. v. Building and Construction TradesCouncil,at al.(Houston ContractingCo.), 49 LRRM 2179(D.C. E. La ), decided November 22. 1961. SERVICE & MAINTENANCE EMPLOYEES UNION, NO. 399441MinneapolisHouse Furnishing Company,132 NLRB 40, where adirect appeal was made to customers to withhold their patronage sothat there was a direct economic threat to the employer who wasbeing picketed.Here there was no such appeal.llHere the partici-pants in the line of march bore no placards, banners, or armbands, andmade no oral requests to employees to strike or refuse to perform serv-ices.The handbills which were distributed affirmatively disavowedany such appeal.There were no requests to patrons or invitees notto attend the exhibits or patronize the exhibitors, nor is there any sug-gestion in the record that patronage was adversely affected.And onlyin a sophistical sense can it be said that there was any physical re-straint of employees or patrons by those in the patrol. To conclude inthese circumstances that there was in some undisclosedsense aresidualcoercion or restraint upon a secondary employer in the statutory senseis, borrowing a metaphor, to draw a bead at a gnat's heel.3.Finally, I believe a finding of either a Section 8(b) (4) (i) or(ii) (B) violation is wholly vulnerable on quite another ground.Asstated at the outset, inducement or encouragement of employees on theone hand, or coercion and restraint of an employer on the other, issubject to the statutory ban only if it is for a proscribed object. Thus,even assumingarguendothat inducement or encouragement, or coer-cion and restraint, could be tenably found here, it wouldstill be neces-sary to find a proscribed object.What was the proscribed object here?My colleagues tacitly adoptthe Trial Examiner's finding that the proscribed object was to requireArena to cease doing business with Exhibits or any otherlessee in alike situation, and to require Exhibits or any other lessee in a like situ-ation to cease doing business with Burns.Here, again, I find a lackof explication for the finding.The evidence as to Respondent's object, and virtually the only evi-dence in that regard, derives from the handbills which were dis-tributed by a number of the marchers. The text of the handbills is setforth in full in the Intermediate Report attached to this Decision andOrder.The handbill was addressed to the public. It called attentionto the fact that the sports arena was supported by taxpayers' moneyand that it was operated by the Los Angeles Coliseum Commission, apublic agency. It also called attention to the fact that the promotersof the trade show had contracted with the Burns International De-tective Agency, Inc., to provide certain services and that Burns waspaying substandard wages which were deterimental to employees andto competing private enterprises.The handbill ended with the fol-lowing appeal:"Indeed,there were no customersAs the majority opinion correctly states, admissionto the trade show was by invitation only and the minuscule nature of the restraint imposedby Respondent's demonstration is strikingly revealed by the fact that a number of theinvitees mistook the line of marchers for the line leading to the admissions entrance. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis is not a strike.We are not preventing employees of any em-ployer from working nor are we stopping employees from de-livering or entering. We are advising the public of the low wagespaid by Burns and the changed attitude of the Coliseum Commis-sion.Please help us and our families by phoning or writing aprotest letter to the Coliseum Commission and the County Boardof Supervisors, or phone your protest to the telephone numbersshown below.[Names of members comprising the board of supervisors andthecoliseum commissionwith their respective telephonenumbers.]On its face, then, the object of the conduct here in issue was to pub-licize a protest against the substandard wages being paid at a publicinstallation supported by taxpayers' money, and to appeal to the publicto protest to their governmental representatives that public propertywas being used to depress wage standards.The actions here takenby Respondent were wholly consistent with the publicized objectiveand I find no adequate basis in the record to rebut that conclusion.Mycolleagues, like the Trial Examiner, are patently of the view that Re-spondent could have achieved this objective with less participants inthe line of march and with less fanfare.Having drawn this judgment,they predicate thereon an inference that the publicized objective wasmerely a pretext and that a real object of the patrolling and hand-billing was in Member Rodgers' view to induce or encourage employeesto refuse to perform services, or in the view of the majority to coerceor restrain employers, within the meaning of the statute.The factsof record do not, in my view, support such an inference. Indeed, asalready demonstrated, they point in the other direction.Where, ashere, the facts of record are wholly consistent with the Union's as-serted objective, I perceive no reason to strain to justify a contraryinference.It may be urged, of course, that if Respondent succeeds in its an-nounced objective, i.e., to have the public authorities ban lessees of thesports arena from utilizing operators who pay substandard wages orfrom themselves paying substandard wages, a disruption of businessrelationships will result which would otherwise fall under the statu-tory ban.But as that eminent jurist, the late Judge Learned Hand,graphically explained, union conduct for a legitimate objective doesnot become unlawful because the realization of that objective entails-a result which if it had itself been the objective would have made theconduct unlawful.Douds v. International Longshoremen's Associ-ation, Independent, et al. (New York Shipping Association), 224 F.2d 455, 459-46012 (C.A. 2), cert. denied 350 U.S. 873.12 Since, in my view, the conduct here in issue falls completely outside the scope ofSection 8(b) (4) (B) of the Act, I deem it unnecessary to deal with the question whether, SERVICE & MAINTENANCE EMPLOYEES UNION, NO. 3994434.The majority opinion finds it unnecessary to pass upon the legal-ity of certain statements allegedly made by Respondent's agents,Daniels and Richardson, including one to the effect that "we are goingto have to put a line around the building," and another to the effectthat "it is your show and you have to take the consequences."Mem-ber Rodgers in his separate opinion finds that the statements wereviolative of Section 8(b) (4) (ii) (B) of the Act.Particularly in thecontext in which they were uttered, the statements were wholly am-biguous in content.The remarks were completely consistent with theconduct which followed and under these circumstances there is nojustification for imputing illegality to the remarks.For the foregoing reasons, I would dismiss the complaint.MEMBER RODGERS, dissenting in part:The facts of this case are as follows : Office Equipment Manufac-turers Exhibits, Inc. (Exhibits), planned to stage a trade show fromNovember 1 through 4, 1960, at the Los Angeles Memorial SportsArena (arena).Accordingly, early in 1960 Exhibits contacted theLos Angeles Memorial Coliseum Commission (Commission) and acontract was executed in which Exhibits rented the arena for approxi-mately 2 weeks. Exhibits thereafter contracted with various serviceorganizations for the forthcoming show. In June 1960, a contractbetween Exhibits and William J. Burns International DetectiveAgency, Inc. (Burns), was executed wherein the latter agreed to fur-nish guard service for the total 2-week period-October 26 to Novem-ber 7,1960.Respondent had an agreement with Commission under which Com-mission agreed, with respect to its own shows, to use contractors whoemploy members of Respondent.However, when another exhibitor,such as Exhibits, was to stage a show, Commission agreed to "suggest"to such other exhibitor that it use contractors which employ membersof Respondent. Several days before the show was to begin, Daniels,Respondent's executive vice president, telephoned Arena and statedthat it wished to discuss the question of guard services because "theyare going to use Burns again. . . .We just can't put up with it."Upon Arena's response that it could do nothing if Exhibits wished toto do business with Burns, Daniels replied, "Well, then, we are goingto have to put a line around the building."Respondent's businessagent, Richardson, also contacted Exhibits and stated that Respond-ent had the jurisdiction over guard services at the arena, that it "hadkicked Burns out before and they were going to kick Burns out again,"and that Exhibits had to take a stand on the guard services questionunder a contrary view, the "publicity" proviso to Section 8(b) (4) (B) might be regardedas affording protection to Respondent here Insofar as the majority opinion in this casesuggests that the patrolling might not constitute picketing,the reach of the proviso is,in the light of that opinion,of obvious relevance. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause - "after all, it's your show and you have to take theconsequences...."When Respondent's attempts to have Burns ousted proved unavail-ing, Respondent picketed the main entrance to the arena for the 4days of the show. The picketers, numbering between 20 and 70,paraded within 10 feet of the entrance.All patrons and employees of62 other exhibiting companies used this main entrance for entry andexit.I agree with my colleagues that Respondent's picketing violatesSection 8(b) (4) (ii) (B) of the Act.13However, I believe my col-leagues have seriously erred in refusing to find that Respondent's con-duct also violates Section 8(b) (4) (i) (B).First, in reaching their conclusion that Respondent's picketing didnot constitute "inducement" within the meaning of clause (i), mycolleagues say that the Respondent "took steps to neutralize suchimpliedinducement and encouragement of employees as the afore-mentioned patrolling might suggest" [emphasis supplied], and theystress the fact "that the Respondent did not patrol the delivery en-trance to the arena, the place where picketing of employees, in general,ismost effective."But we are not here concerned with generalities.We are concerned with a particular course of conduct. The generaliza-tion which my colleagues seek to invoke is belied by the facts.Forhere, the Respondent admitted, and the majority of the Board finds,"that the employees of the 62 exhibiting companies, the janitorialemployees, the employees of concessionaires, etc., all used the mainentrance."There were in fact about 4,000 such employees. It is there-fore unrealistic to say that Respondent was neutralizing the inducingeffect of its picketing by selecting, as the locus for its patrolling, anentrance through whichallthe employees of secondary employers pass.Second, the majority emphasizes the fact that the Respondent failedto seek strike sanctions from the Building Trades Council and otherlabor organizations, and that no resulting work stoppages or refusalsto make deliveries occurred.14However, in my opinion, any evidence13 In view of their finding that Respondent violated Section 8(b) (4) (ii) (B) by picketing,my colleagues find it unnecessary to decide whether certain statements made by Respond-ent's officials also violated that section.Seesupra,footnote 7. I disagreeIt is clearthat Daniels and Richardson, Respondent's executive vice president and business agent.respectively,stated to Arena and Exhibits that if Burns' guards were employed ratherthan members of Respondent,a picket line would be establishedWe have found that thepicket line was in fact established and that this picketing violated Section 8(b) (4) (11) (B)Accordingly, I would find Daniels' and Richardson's statements to be violative of that seetion, thereby eliminating any possible question that such conduct is not to be includedwithin the express terms of the Board'sOrder14Whether or not an actual work stoppage occurs might be relevant,under Section8(b) (4), if the Respondent had engaged in conduct"other than picketing," such as mightcome within the terms of the second proviso to the section.However, Ifind the absenceof an actual strike by secondary employees to be merely negative evidence having no bear-ing on the question whether picketingquapicketing constitutes "inducement"within themeaning of clause (i) SERVICE& MAINTENANCEEMPLOYEESUNION, NO. 399445as to whether a strike orworkstoppageby secondaryemployeesactually occurs is, at best,merely corroborativeto the conclusion ofthe necessary effect which a picket line has on employees.This wastrue under Board and court decisionsprior to the1959 amendments,"and I am awareof nothing in the legislative history of the recentamendments,or elsewhere, which indicates that Congress intended tohave these precedentsoverturned.It is stilltrue that a picket line-separate and apartfrom itsintendedeffect-"necessarily invites em-ployees to [make common cause withthe picketersand] refrain fromworking behind itirrespective of theliteralappeal ofthe legends onthe picketsigns." 18The foregoing conclusion, which is neither new nornovel, isstrengthened by viewing Respondent's specific conduct.For the factsshow that the Respondent deemed it necessary expressly to direct otherlabor organizations not to respect its picket line.Stated differently,knowing that "the very presence of a picket line may induce actionof one kind or another, quite irrespective of the nature of the ideaswhich are being disseminated," 11 the Respondent instructed its ownmembers and members of other labor organizations to suppress thenatural and foreseeable tendencies and loyalties which a picket lineevokes, and insteadnot aidRespondent in its dispute. It thus appearsthat the Respondent appraised its own conduct more realistically thando my colleagues.laIn sum, and without belaboring the obvious, my colleagues havecorrectly found that "the purpose and intended impact of [the picket-ing] was tothreaten, coerce, or restrain within the purview of Section8(b) (4) (ii) (B) ."Yet, they refuse to find that thesame conduct,engaged in for thesame object,carries with it a purpose and intendedimpact of "inducing" employees within the purview of Section 8(b)(4) (i) (B).Thus, although my colleagues recognize that Respond-15Under the Taft-Hartley Act, the Supreme Court made it clear, beyond question, thatpeaceful picketing was encompassed within the statutory terms "induce and encourage"because these words were"broad enough to include in them every form of influence orpersuasion."International Brotherhood of Electrical Workers,Local 501,et al(SasnnelLanger) v NLRB,341 US 694, 701. Similarly, the Court has said that "the verypurpose of a picket line is to exert influences,and it produces consequences, different fromother modes of communication"Hughes et al.v Superior Court of California for ContraCosta County,339 U S. 460,465The Board itself has recognizedthis factand, withcourt approval,has found unlawful,picketing which produced no actual work stoppagesLaundry, Linen Supply & Dry Cleaning DriversLocalNo 928, et al. (SouthernServiceCompany,Ltd.),118 NLRB1435, enfd 262 F. 2d 617(C.A. 9)10Laundry,Linen Supply,&Dry Cleaning Drivers Local No. 928, et al(Southern ServiceCompany, Ltd),supra,footnote 12, at 1437.17Bakery & Pastry Drivers & Helpers Local v Wohl,315 U S 769, 775-776.11Chairman McCulloch,at footnote 10 of his dissenting opinion,discusses what he deemsto be "grave constitutional problems" arising from a so-called implicit assumption in themajority opinion that a traditional picket line, "without more," is violative of the Act.In this connection, I need only point out that, with the exception of the Chairman, theBoard is in unanimous agreement that Respondent's activities were in furtherance of anobject proscribed by Section 8(b) (4)-a predicate which the Chairman accepts as a validbasis for avoiding any constitutional infirmities 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDent's picketing carried with it an "implied" inducement and encourage-ment of the employees, they find such implication to be neutralizedby Respondent's instructions and the fact that no Work stoppagesoccurred.Contrary to my colleagues, one does not have to viewRespondent's instructions to other labor organizations and its mem-bers as "a subterfuge or a fraud" to conclude that the picketing wasviolative of clause (i).One merely has to find, as my colleagues have,that the Respondent engaged in picketing for an object proscribed bythe statute.What my colleagues have failed to do, however, is toapply to their findings the conclusion which logically follows.APPENDIXNOTICE TO ALLOURMEMBERSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT threaten, coerce, or restrain Office EquipmentManufacturers Exhibits, Inc., or any other person engaged incommerce or in an industry affecting commerce, where an objectthereof is to force or require the above-named person to ceasedoing business with The William J. Burns International Detec-tive Agency, Inc.SERVICE AND MAINTENANCE EMPLOYEESUNION, LOCAL 399, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, Eastern Columbia Building, 849 South Broadway, Los Angeles,California, Telephone Number, Richmond 9-4711, Extension 1031, ifthey have any question concerning this notice or compliance with itsprovisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case was heardat LosAngeles, California, on January 16, 17, and,18, 1961.The complaint alleges that Respondent,Service and Maintenance Employees Union,Local 399, AFL-CIO, hereincalled the Union,had engaged in unfair labor practiceswithin the meaning of Section8(b) (4) (i)and (ii) (B) of the Act, by engaging incertain picketingand by the distributionof handbills,as describedbelow.Briefshave been submittedby all parties.Upon the entirerecord in the case,and from my observationof ,the witnesses, Imake the following: SERVICE & MAINTENANCE EMPLOYEES UNION, NO. 399447FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSThe William J. Burns International Detective Agency, Inc., herein called Burns, isa New York corporation with offices in various States of the United States includingan office at Los Angeles, California, where it isengaged inproviding protective,guard, and detectiveservices.ItsLos Angeles office enjoys an annual volume ofbusiness in excessof $500,000 and performsservices valuedin excess of $50,000 forfirms in that area which ship products valued in excess of $50,000 directly outside theState of California.The Los Angeles officealso performs annual services valuedin excessof $50,000 for firms outside the State of California.The Los Angeles Memorial Coliseum Commission, herein called Commission, is apublic body created under the Joint Powers Act of the State of California to operatethe Los Angeles Memorial Coliseum and the Los Angeles Memorial Sports Arena,herein called Coliseum and Arena, respectively, both of which are engaged in furnish-ing space, facilities, and services for sports, entertainment events, and commercialexhibits.Coliseum and Arena enjoy an annual combined gross volume of business inexcess of $1,500,000 and purchase substantial amounts of materials and supplieswhich originate outside the State of California.They also rent space to and performservices valued at substantial amounts for firms and associations which ship andreceive substantial amounts to and from States other than the State in which theyare located.Office Equipment Manufacturers Exhibits, Inc., herein called Exhibits, is a whollyowned subsidiary of Office Equipment Manufacturers Institute, located in Washing-ton,D.C.Exhibits is engaged in the business of sponsoring and conducting tradeshows and exhibitions for manufacturers of office equipment and supplies. It an-nually performs services valued in excess of $200,000 for manufacturers of officeequipment who ship substantial amounts of goods and materials directly to Statesother than the States in which they are located.This is a full-time undertaking byExhibits which puts on one annual show at different national locations.The instant dispute involved the 1960 show at Los Angeles, California, in which62 firms participated and displayed equipment valued at approximately $28,000,000.Included among the exhibitors were such national and international organizations asAddressograph-Multigraph Corporation; American Telephone and Telegraph Com-pany; Burroughs Corporation; Eastman Kodak Company; Friden, Inc.; InternationalBusinessMachines Corporation;MinnesotaMining and Manufacturing Co.; Na-tional Cash Register Co.; Pacific Telephone and Telegraph Company; and PhilcoCorporation.The Stuart Co., herein called Stuart, is engaged at Los Angeles, California, as adecorating contractor. It annually performs services valued at substantial amountsfor firms and enterprises in the Los Angeles area which ship substantial amounts ofproducts to and receive substantial amounts of products from points outside theState of California.During the 1960 show conducted by Exhibits at Los Angeles,California, Stuart performed services valued between $25,000 and $30,000.Olympia Maintenance Co., herein called Olympia, is engaged at Los Angeles,California, in providing cleaning, janitorial, and maintenanceservices.It annuallypurchases substantial amounts of materials and supplies originating outside the Stateof California.Pursuant to a contract with Commission it also annually performsbuilding maintenance and janitorial services for Arena valued in excess of $100,000.Los Angeles Concessions, Inc., herein called Concessions, operates food andbeverage concessions in the Los Angeles area, including a concession at Arena. Itsannual gross volume of businessis in excessof $500,000, and it purchases substan-tial amounts of commodities which originate outside the State of California.I find that the operations of Burns, Coliseum, Exhibits, Stuart, Olympia, andConcessions affect commerce.II.THE LABOR ORGANIZATIONINVOLVEDService and Maintenance Employees Union, Local 399, AFL-CIO, is a labororganization within themeaning ofthe Act.IN. THE UNFAIR LABOR PRACTICESA. Introduction;theissueExhibitsstages anannual trade show for manufacturers of office equipment andsupplies and the 1960 show was held at Los Angeles, California, from November 1through 4.Early in 1960, if not earlier, Exhibits contracted with Commission to rent 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDArena for the show, this including a setup period as well as a dismantling period fromapproximately October 26 through November 7, 1960.In preparation for the show, Exhibits, through its exposition manager, RudolphLang, of Washington, D.C., entered into various contracts with service organizationsto provide services including decorating, furniture rental, floral services, trash re-moval, electrical services, food service, and security service or protection. In June1960, Exhibits entered into a contract with Burns to furnish guard service for theperiod from October 26 through November 7, 1960. This is reflected in an exchangeof correspondence between Exhibits and Burns wherein the number of men to beused for the respective days is specified as well as the areas in which the men wereto be stationed.As noted, 62 firms set up exhibits at the show and these had approximately 4,000employees on hand, including demonstrators, salesmen, servicemen, and models.The equipment on display was valued at approximately $28,000,000 and includedcomputers, calculators, recording devices, and transcribing equipment.By way of background, Commission and Respondent have a verbal understandingwhich requires the former, with respect toitsownshows, to use contractors whoemploy members of Respondent. These are shows where Commission itself furnishesservices and staffs the arena. In addition, Commission has orally agreed with Re-spondent that whenlessees,such as Exhibits,contract directly for such serviceswiththe respective contractors, Commission will suggest to said lessees that they enter intocontracts with firms employing members of Respondent.The attorneys for Com-mission have advised it that it may not enter into written contracts for the use ofunion employees and, further, that it may not incur an obligation to guarantee thatusers of the building will utilize the services of members of Local 399.1B. Sequence of eventsSeveral days before the opening of the show by Exhibits on November 1, WilliamNicholas, general manager of Coliseum and Arena, received a telephone call fromLuther Daniels, executive vice president of Respondent.As Nicholas uncontro-vertedly testified, Daniels told him that he wished to discuss "guard service over atthe Arena" because ",they are going to use Burns again.. . We just can't put upwith it."Nicholas replied that Coliseum had lived up to its agreement by notifyingExhibits of the existence and identity of contractors employing members of Local399 and that there was nothing he could do if Exhibits elected to do business withBurns.Daniels replied, "Well, then, we are going ,to have put a line around thebuilding."There is some question whether, through an oversight, Coliseum hadneglected to send the customary letter to Exhibits.In October, Exposition Manager Lang of Exhibits arrived in Los Angeles.Hewas telephoned by Max Richardson, business agent of Respondent, and ultimately,on October 26 or 27, Richardson, accompanied by Nedham, visited Lang at thearena.As Lang testified, Richardson did most of the talking and told him thatLocal 339 "had jurisdiction for guard service at the Arena"; that Lang had con-tracted with Burns to furnish that guard service; and that Respondent "had kickedBurns out before and they were going to kick Burns out again." Lang pointed outthat he was not the employer of the guards, that he had a contract with Bums, andthat he was willing to do anything possible to mediate the matter.Richardson re-plied that "he didn't want to talk to Burns; he had no reason to talk to Burns."Richardson claimed that he had a contract with Arena covering this situation.Lang asked to see it and Nedham handed him a form contract with the blanks notfilled in.Nedham admitted that Respondent did not have a written agreement withColiseum and Arena, but alleged that it "did have a contract with the two precedingshows."This was a reference to two prior expositions held by an organizationknown as Wescon and the American Dental Association, respectively.The union representatives pointed out that "on those two shows they had kickedBurns out and they were going to do it again on this show and they were going tokeep kicking Burns out . . . this [guard service] was the work of 399." LangI I credit the testimony of General Manager Nicholas of Coliseum and Arena to' thiseffect,as supportedby the substantially identical testimony of his assistant, AssistantGeneralManagerAustinMahr.I do not accept the testimony of Associate ResearchDirector Joseph Nedhamof Respondentthat Respondent had an oral understanding thatwork contractedout wouldbe contracted only to a contractor utilizing or employing mem-bers of Local399.For, asNedham later conceded, the commission 'in effect would fulfillitsobligationby sendinga letter to the independent promoter wherein the respective.unions and their respective-jurisdictionswould only be noted- --- SERVICE & MAINTENANCE EMPLOYEES UNION, NO. 399449pointed out that he required"continuing guard service" for the $28,000,000 ofequipment,that this show did not charge admissions,and that he hadno need forticketsellersor ushers but rather for security protection around the clock.Mentionwas made of the fact that Burns under its contract with another labor organizationpaid a lower wage scale than that called for under Local 399 contracts.Later in his testimony, Lang stated that at the end of the meeting he again offeredto mediate between Respondent and Burns.Richardson replied that there was nouse in Respondent talking with Burns, but that "we do want you to take a standinthis,because,afterall,it'syour' show and you have to take theconsequences. ."Nedham and Richardson testified similarly that Richardson explained the juris-diction of Respondent and that it conflicted with the jurisdiction of Burns over fire-doors and ticket takers because in prior shows members of Respondent hadperformed this work.According to Nedham, Respondent stressed that it wanted itsmembers employed in these two categories.Richardson admitted that Lang stressed the need for round-the-clock protectionand that he told Lang that the same problem existed in two prior shows, obviouslythe Wescon and American Dental Association shows. It is significant, as will appearbelow, that Richardson admitted he had told Lang ,that Respondent's representativeshad spoken to the promoters of the earlier shows "to get our people on their jobs.He also testified that he did not remember making any statement to Lang about thelatter bearing the consequences of not accepting Respondent's views.Richardson contended that Local 399 had no classifications forguardsas such.Thistiesin with the testimony of Nedham that the two union representatives toldLang that Bums guards took over jobs normally done by members of Local 399 attheWescon show.Nedham claimed that he did not know who did the guard workat the Wescon show.He also claimed that Local 399 members did not perform theguard work, but further testified, "I don't remember. I don't even know who did it."To put this testimony in perspective, resort is logically had to certain testimonyby Donald Larson, exhibit manager for Wescon, whose clear and forthright testi-mony I credit in full.The Wescon show was held in the same arena fromAugust 23 through 25, 1960. It is significant that Wescon contracted withan organi-zation known as Crowd Management Inc. which was signatory to a union-shopcontract with Respondent to supply cashiers, ticket takers, and ushers. It also con-tracted with a number of firms for various services, as did Exhibits in the instantcase.Among these firms was Burns which was to supply guards through the entireshow.On or about August 19, 1960, Daniels and Richardson visited Larson at the arena.One of the two said that Respondent had a contract to supply guards for Arenaand proposed that Wescon use its services.Larson replied that Wescon had usedBurns during the previous year, was satisfied with the service, and needed securityclearance for guards.One of the two mentioned that employers under contractwith Local 399 could supply the needed guards.Larson decided to terminate theBurns personnel and replace them with employees of a concern known as Aetna.While Richardson testified that Aetna had no guard classifications as such, this isnot necessarily inconsistent with Larson's testimony, which I credit, that other em-ployees did the ticket taking and ushering and that Aetna employees were assignedto the guard duty which Bums had previously performed. Significantly, Richard-son conceded that Aetna and its Local 399 members were used at the show. He didnot dispute that Local 399 members employed by Crowd Management did the workin the two categories stressed by Respondent as being the jobs sought by them, inthe instant case,namely, ticket taking and ushering,if not firedoor watching.In view of all the foregoing circumstances, I credit the testimony of Lang, as setforth above, that the representatives of Respondent demanded the ouster of Burns'employees intotofrom the Exhibits convention,these including security jobs asguards.This is supported by the testimony of Nicholas, which I credit, that repre-sentatives of Respondent,while urging the hire of Local 399 members as gatemen,ticket takers, and on firedoors, had also sought the hiring of Local 399 members asguards.Ifind,in view of the foregoing,that Respondent(1)demanded thatColiseum and Arena cease doing business with Exhibits so long as Exhibits con-tracted with Burns for guard services and (2) demanded that Exhibits cease doingbusiness with Burns because its employees were not represented by Respondent.C. The picketingThe general public is not admitted to the show which is known as an invitationalshow with only the attendance of the business public solicited.Invitations are 450DECISIONSOF NATIONAL LABOR RELATIONS BOARDdistributed to exhibitors who in turn pass them along to customers.The staffs ofthe respective exhibitors, as noted. total approximately 4,000.For example, Inter-national Business Machines Corporation had 300 employees on hand.Burns actually started work on October 26, employing about 30 personnel ofwhom no more than 12 to 15 where working at any one time. They utilized walkie-talkie equipment and no ushers as such were used at any time.All doors were se-cured with chains and locks, this equipment being provided by Exhibits.TheBurnspersonnelprimarily policed two entrances, one the main or Santa Barbaraentrance at the street level from which a ramp decends to the arena floor and theother a freight entrance at the lower or arena level and approached from anotherstreet.After theopening ofthe show at noon on November 1, the mainentrance wasused not only by inviteesand byemployees of Arena but also by exhibitors, em-ployees of exhibtors,cleaningemployees, employees of the telephone company, andby employees of Concessions.Moreover, it was the only entrance provided forthe entry of invitees to the exhibit. In fact, Exhibits had a planned route of pro-cedure through the show, with guests following a red carpet through the SantaBarbara entrance around thearena floorand then exiting at the opposite side ofthissame entrance.While the freight entrance had been previously used by some of the foregoing,after the start of the show on November 1 it was used primarily for light deliverytrucks and there was very little of that activity.This was true throughout the runof the show from November 1 through 4.At 10 or 10:30 a.m. on November1, a numberof Respondent's members congre-gated in front of the Santa Barbara entrance to Arena.At 11 a.m., or shortly there-after, they formed a picket line and commenced a parade.2BusinessAgentRichardson was present although apparently not in the line.They proceeded in acounter-clockwise fashion in an elliptical pattern.At all times, a portion of theline passed directly in front of the doors used as an entrance to and an exit from theshow.The closest part of the line was approximately 10 feet distant from the doors.The number of participants in the line was approximately 70 when the line com-menced operations on November 1, but it fluctuated greatly during the day, droppingto as low as 20 and rising substantially after the dinner hour which coincided withheavy patronage of the show.One indication of the heavy participation in the picket line is the fact that inviteesto the show arrived at the arena on November 1 and, on noticing the line in front ofthe entrance, concluded .that is was a line of would-be patrons to the show rather thanmembers of the working force.These invitees proceeded to join the line, althoughafter several revolutions they discovered their error,disengagedthemselves fromthe line, and entered the arena.Some, but not all,of those participating in the linehad handbills in their hands.Not all of those in .the line having handbills attemptedto distribute them, but apparently most of them did make such attempts.On November 2, the basic pattern was the same although at times the Local 399adherents stood about in groups and the number of those present may not have ex-ceeded 50.On the third day, November 3, a rainstorm developed during the day; asa result there was little or no parading and the Local 399 adherents congregated underan overhang of the building.On the fourth day, which appears weatherwise to havebeen a very cold one, the activity was largely confined to the distribution of handbills.It is not disputed that those persons who desired to gain entry to the show fre-quently found it necessary to physically make their way through those parading inthe line in order to approach the entrance door, although no overt efforts were madeto prevent such passage.The General Counsel does not contend that the activity by Respondent was carriedout on the same basis throughout the 4-day show.He does contend that the patternof conduct on the first day, and probably on the second, was more substantial innature than that on the third and fourth and it is fairly clear that Respondent'sactivity was intensive on the first day, almost as intensive on the second day, and that,because of weather conditions, it tapered off substantially on the third and fourth days.The handbills distributed at the arena consisted of a one-page document on Re-spondent's letterhead, and signed by "Members of the Public Events Division and2 By the term picket line, I have reference at this point to their numbers and theircircular method of parading in front of this entrance to the show.No signs or placardswere carried SERVICE & MAINTENANCE EMPLOYEES UNION, NO. 399451General Executive Board,Service&MaintenanceEmployees Union, Local 399."It reads asfollows:PUBLIC EVENTS DIVISIONNotice to the Public:The Public Events Division of Service&Maintenance Employees Union,Local 399, requests your attention to certain discrepancies in the policies of theLos Angeles Coliseum Commission in dealings at the Sports Arena.At everyprevious event held in the Sports Arena,the Commission has followed a policyof recognizing Union Standards established by the AFL-CIO unions in this area.Now What Has Happened?The promoters of this show have contractedwith the Burns Detective Agency to provide service during this event.Thisagency hires employees at wages $2.00 to $6.00 per day below the Union standardfor comparable work!Union members displaced by these substandardwageshave made their livingby serving the public faithfully at various public events in Southern California.We have probably greeted you at sports events such as the Dodger games, SantaAnita, Hollywood Park and Los Alamitos Race Tracks; Marlneland, Disney-land; Olympic, Pan Pacific and Shrine Auditoriums.The low wages paid by theBurns Agency will destroy the gains made by the Union over the past years.High prices charged for events at the Sports Arena more than cover thecost of union wages and working conditions.There is no reason for promotersto make exorbitant profits by exploiting the low-paid working man.All private enterprise facilities such as the Pan Pacific, Shrine Auditorium,Olympic Auditorium, etc., hire union employees at union scales. These privatelyowned facilitieswill beput out of business if promotionsat the Sports Arenacompete on a low-wage basis. In effect, the taxpayers' money supporting theSports Arena is being used to take food from the mouths of our families bycreating unemployment.IS THIS FAIR?Thisis not a strike.We are not preventing employees of any employer fromworking nor are we stopping employees from delivering or entering.We areadvising the public of the low wages paid by Burns and the changed attitudeof the Coliseum Commission. Please help us and our families by phoning orwriting a protest letter to the Coliseum Commission and the County Board ofSupervisors, or phone your protest to the telephone numbers shown below.Below appear the names of the board of supervisors and the coliseum commis-sion with their respective telephone numbers.D. Analysis and conclusionsThe threshold question is whether the conduct engaged in by Respondent at theSanta Barbara entrance of the arena constituted picketing,or on the other hand"publicity,"within the meaning of Section8(b) (4) of the Act.It is undisputed, ofcourse, that Respondent authorized the conduct and no issue of agency is raisedherein.The record warrants the findings that on November 1 and 2,if not on November 3and 4,1960, this conduct constitutedpicketing.Firstly,the number of thoseengaged was large, rising to as many as 70.Secondly, handbills were not carriedby all and were not distributed by all of thosewho did carry them. Thosepresentwere parading in a circular manner, as reflectedby thepictures in evidence, in apattern covering a large area in front of the gate primarily used by all those seekingadmission to the arena for various purposes.This, ofcourse, is a farcry fromthe distribution of handbillsby severalpersonswho are doing exclusively that and nothing more.Manifestly,those engaging in thisconduct who did notcarryhandbills were seeking to induce action rather than publi-cize the merits of a dispute to thepublic.See Local35,UnitedAssociation ofJourneymen&Apprentices of the Plumbing&Pipe Fitting Industryof the U.S. &Canada,AFL-CIO (Delbert Hunter),126 NLRB 708.That picketing constitutes inducement and encouragement within the meaning ofSection 8(b) (4) (i) and also coerces and restrains persons within the meaning of641795-63-vol.136-30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(b)(4),(ii)is now established.Such,indeed,was the case here where theprimary dispute was with Burns and yet the activity was carried on at the main gateof Arena and was levied at secondary employers,Exhibits,Arena, and others, and attheir personnel.United Wholesale and Warehouse Employees,Local 261, etc. (Per-fectionMattress&Spring Company),129 NLRB 1014;International Hod Carriers,etc.,LocalNo. 1140, AFL-CIO (Gilmore Construction Company),127NLRB541, enfd. 285 F. 2d 397(C.A. 8); andLaundry,Linen Supply & Dry CleaningDrivers Local No. 928, et al. (Southern Service Company,Ltd.),118 NLRB 1435,enfd. 262 F.2d 617(C.A. 9).As for the object of the picketing,it is clear that Respondent was seeking an objectproscribed by Section 8(b)(4)(B)of the Act.The testimony set forth above dis-closes and I find that Respondent induced and encouraged individuals employed bypersons in commerce to refuse to handle goods or to perform services and coercedor restrained Arena, with an object of requiring Arena to cease doing business withExhibits or any other lessee of the premises who contracted for guards with Burnsbecause the employees of the latter were not members of or represented by Respond-ent.The record also discloses and I find, that Respondent,by the conduct and tacticsset forth above, sought to force or require Exhibits,or any other lessee of Coliseumor Arena, to cease doing business with Burns,for the above-stated reason. I findthat by the foregoing conduct, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(b) (4) (i)and (ii) (B) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connec-tion with the operations of the employers described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,I shallrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.The recorddiscloses that this dispute goes beyond the immediate parties involvedherein.In other words, it is Respondent'sobjective to prevent all promoters atarena and coliseum from contracting for guard services with Burns which has acontractwith a labor organization other than Respondent.Accordingly, it isbelieved that the order herein should enjoin similar violations involving other sec-ondary employers.N.L.R.B.v.United Hatters,Cap and Millinery Workers Union,AFL-CIO (Korber Hats),286 F.2d 950 (C.A.4); N.L.R.B. v.Local Union No.751,UnitedBrotherhood of Carpenters, etc. (Mengel Company),285 F. 2d 633(C.A.9); Local810, Steel,Metals,Alloysand Hardware Fabricators and Ware-housemen,InternationalBrotherhoodof Teamsters, etc. (Fein Can Corporation),131NLRB 59;andUnited Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States and Canada,Local No. 469,et al. (W.D. Don Thomas Construction Company),130 NLRB 1289.On the basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW,1.Service and Maintenance Employees Union,Local 399,AFL-CIO,isa labororganization within the meaning of Section2(5) of the Act.2.By threatening,restraining, and coercing persons in an industry affecting com-mercewithan object of forcing them to cease doing business with other persons,Respondent has engaged in unfair labor practices within the mtaning of Section8(b) (4) (ii) (B) of the Act.3.By inducing and encouraging individuals employed by persons in industriesaffecting commerce to refuse to perform services with an object of forcing saidpersons to cease doing businesswith otherpersons, Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(4)(i)(B) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]